 Case 5:17-cv-01159-PSG-KK Document 45 Filed 11/16/20 Page 1 of 2 Page ID #:200




 1

 2

 3                                                      E-FILED
                                                               ~U ~
 4
                                                              6~
 5

 6                                                Document#
                                                          mac. 44
 8                            UNITED STATES DISTRICT COURT
                                                               JS~~
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 EASTERN DIVISION

11   UNITED STATES OF AMERICA,           Case No. 5:17-CV-01159-PSG(KKx)

12               Plaintiff,              [PRO       ORDER TO DISMISS ACTION
                                         PURSUANT TO FED. R. CIV. P. 41 (al (2)
13                   v.

14   $378,143.00 IN U.S. CURRENCY,

15               Defendant.

16
     WASFI ADEL ABBASSI,
17
                 Claimant.
18

19
          Pursuant to the stipulation of Plaintiff United States of
20
     America and Claimant Wasfi Adel Abbassi ("Claimant"), and good cause
21
     appearing therefor, IT IS HEREBY ORDERED that:
22
          1.     This action is dismissed pursuant to Fed. R. Civ. P.
23
     41(a)(2).
24
          2.     Claimant hereby releases the United States of America, its
25
     agencies, agents, officers, employees and representatives, including,
26
     without limitation, all agents, officers, employees and
27
     representatives of the Bureau of Alcohol, Tobacco, Firearms and
28
 Case 5:17-cv-01159-PSG-KK Document 45 Filed 11/16/20 Page 2 of 2 Page ID #:201
      e 5:17-cv-01159-PSG-KK Document 44-1 Filed 11/13/20 Page 2 of 2 Page ID #:199




 1 ' Explosives and their respective agencies, as well as all agents,

 2   officers, employees and representatives of any state or local

 3   governmental or law enforcement agency involved in the investigation

 4   or prosecution of this matter, from any and all claims (including,

 5 '. without limitation any petitions for remission, which Claimant hereby

 6 , withdraws), actions or liabilities arising out of or related to this

 7   action, including, without limitation, any claim for attorney fees,

 8   costs and interest, which may be asserted by or on behalf of

 9   Claimant, whether pursuant to 28 U.S.C. ~ 2465 or otherwise.

10        3.    The Court finds that there was reasonable cause for the

11   institution of these proceedings, and this Order shall be construed

12 ' as a certificate of reasonable cause pursuant to 28 U.S.C. ~ 2465.

13        4.    Each of the parties hereto shall bear their own attorney

14   fees and costs.                                /'~,~
                                                      dV P
                                                             ~  ~~
                       ~ ,, )
                                                                f,.
                   I   ~                        3   O~'i               ~

15   Dated: ~~~~ ~Q ~ ~ Uv                 ~~;.~''✓''~~       '~~
                                                        1~✓       '~~,
                                       ~~OIORABLE
                                       THE              PHILIP S. GUTIERREZ
16                                     UNITED STATES DISTRICT JUDGE

17
     Presented B
18
     NICOLA T. HANNA
19   United States Attorney
     BRANDON D. FOX
20   Assistant United States Attorney
     Chief, Criminal Division
21   STEVEN R. WELK
     Assistant United States Attorney
22   Chief, Asset Forfeiture Section

23
     /s/ Victor A. Rodgers
24   VICTOR A. RODGERS
     Assistant United States Attorney
25   Asset Forfeiture Section

26   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
27



                                          2
